Citation Nr: 0815474	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  02-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for neck, shoulder, and 
back disabilities.  


REPRESENTATION

Appellant represented by:	Mr. Mark R. Lippman, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945 and from October to November 1950, when he was 
discharged for not being physically qualified for further 
military service.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's petition to reopen 
previously denied claims for service connection for neck, 
shoulder, and back disorders.

The Board issued a decision in November 2003 also denying the 
petition to reopen these previously denied claims, and the 
veteran appealed to the U. S. Court of Appeals for Veterans 
Claims (Court).  In a May 2006 memorandum decision, the Court 
vacated the Board's November 2003 decision and remanded the 
case for further development and readjudication in compliance 
with directives specified.  The Court entered judgment in 
June 2006.

To comply with the Court's directives, the Board, in turn, 
remanded this case in August 2007 via the Appeals Management 
Center (AMC).


FINDINGS OF FACT

1.  The additional evidence received since the RO's November 
2001 denial of the petition to reopen the claims for service 
connection for neck, shoulder, and back disorders is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate these claims.

2.  This additional evidence does not suggest that any 
current neck, shoulder or back disorder the veteran has 
either originated in service, manifested within one year of 
his discharge (for arthritis), or is otherwise related to his 
military service.


CONCLUSIONS OF LAW

1.  The RO's November 2001 decision denying the petition to 
reopen the claims for service connection for neck, shoulder, 
and back disorders is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).   

2.  New and material evidence has not been submitted since 
that November 2001 RO decision to reopen these claims.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) was signed into law 
effective November 9, 2000.  The VCAA was codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), and the implementing VA regulations were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

In vacating the Board's prior decision, the Court determined 
the Board had impermissibly relied on post-decisional 
documents (including the Statement of the Case (SOC)) in 
determining the veteran had received adequate notice under 
38 U.S.C.A. § 5103(a) insofar as the type of evidence 
required to substantiate his claim and whose responsibility 
- his or VA's, it was to obtain the supporting evidence.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Mayfield I), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006) (Mayfield II), affirmed, 20 Vet. App. 537 (2006) 
(Mayfield III), and 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  But see, too, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (indicating that, even in situations 
where content-complying VCAA notice was not sent until after 
the initial adjudication of the claim, the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), is 
sufficient to "cure" the timing defect).

Further, according to the Court, the Board did not explain 
the weight that it was allocating to each document in 
deciding that notice was adequate.  Therefore, the Court 
could not determine whether the Board would have found that 
the letter alone provided adequate notice (which the Court 
also noted the Board mistakenly identified as a "December 20, 
2001" letter, instead of a November 2, 2001 letter or 
December 4, 2001 letter, the only ones in the file).  
Consequently, in readjudicating the claim, the focus must be 
on pre-decisional documents and there must be clarification 
as to which letter in the record is relied upon in 
determining whether adequate notice was provided.

So the Board remanded this case in August 2007 to provide any 
additional necessary VCAA notice and to have the AMC 
readjudicate the petition to reopen the claims in light of 
any additional evidence received in response to this 
additional notice or otherwise obtained on remand.

In remanding the case, the Board also noted there had been 
other, recent, precedent decisions - equally deserving 
mention, which were not referenced in the Court's memorandum 
decision.  On March 3, 2006, the Court had held that the 
VCAA's notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And in another decision since issued, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court had 
held that where, as here, service connection had not been 
granted as of the effective date of the VCAA (i.e., before 
November 9, 2000), the veteran is entitled to pre-decisional 
notice concerning all elements of his service connection 
claim, including concerning the downstream disability rating 
and effective date.



Also, in Kent v. Nicholson, 20 Vet. App. 1 (2006), yet 
another recent decision issued during the pendency of this 
appeal, the Court had held, with regard to a petition to 
reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Id., at 10.  VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

As a result of the additional development on remand, there is 
now compliance with the VCAA.  38 U.S.C.A. § 5100 et seq.  
See also 38 C.F.R. 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in December 
2007, especially when considered along with the earlier VCAA 
notices in November and December 2001, the RO and AMC advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As already pointed out, the RO did not provide compliant VCAA 
notice prior to initially adjudicating the veteran's claim - 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  But the December 2007 VCAA 
letter, on remand, was sent prior to the February 2008 SSOC 
- wherein the RO readjudicated the claim based on any 
additional evidence that had been received since that initial 
rating decision and SOC.  And it is worth reiterating that 
the Federal Circuit Court and Veterans Claims Court have 
recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies 


with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield IV, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See again Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was nonprejudicial, i.e., harmless.  
The earlier VCAA letters that were sent prior to the Board's 
August 2007 remand did not specifically ask the veteran to 
provide any evidence in his possession pertaining to his 
claim.  Pelegrini II, 18 Vet. App. at 120-21.  However, the 
December 2007 letter that was sent to comply with the Board's 
August 2007 remand directive did make this specific request.  
And, in any event, VA's Office of General Counsel has 
indicated requiring VA include such a request as part of the 
notice provided to a claimant under those provisions is 
obiter dictum and, therefore, not binding on VA.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed this in 
response to the holding in Pelegrini v. Principi, 17 Vet. 
App. 183 (2002) (Pelegrini I), but the Court used basically 
the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the December 2007 letter, the veteran was asked to give to 
VA any evidence pertaining to his claim, and that is 
sufficient to satisfy § 5103(a).  So any failure to make this 
specific request in the earlier VCAA letters is non-
prejudicial, harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102.



The December 2007 VCAA letter sent on remand also informed 
the veteran of what constituted new and material evidence.  
He was informed that new evidence is evidence submitted to VA 
for the first time, that is not cumulative or tends to 
reinforce a previously established point.  He was informed 
that material evidence relates to an unestablished fact 
necessary to substantiate the claim.  Additionally, he was 
provided notice about how to substantiate a claim for service 
connection insofar as meeting the three requirements of 
establishing current disability, a relevant disease or injury 
in service, and a link between the current disability and the 
disease or injury in service.  So this December 2007 notice 
complied with the VCAA requirements discussed in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

It equally deserves mentioning that, also in the December 
2007 VCAA letter, the veteran was informed that a downstream 
disability rating and effective date will be assigned if his 
claim is eventually granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

And, again, since providing that additional VCAA notice in 
December 2007, the AMC has readjudicated the veteran's claims 
(the petition to reopen them) in the February 2008 SSOC.  So 
his claims have been reconsidered since providing all 
necessary VCAA notice, to effectively cure the timing defect 
in the provision of this notice.  See Mayfield IV and 
Prickett, supra.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

The veteran was represented in his appeal to the Court by a 
private attorney, and this attorney continues to represent 
the veteran before VA.  The attorney made arguments 
specifically addressing why the Board's prior decision should 
be vacated, both in terms of the inadequate VCAA notice 
mentioned and discussing the reasons the claim should be 
reopened and granted on the underlying merits.  So the 
attorney is knowledgeable of the applicable statutes and 
regulations.

And as for the duty to assist, the RO and AMC have obtained 
the veteran's service medical records (SMRs), VA medical 
records - including those mentioned in the Board's August 
2007 remand concerning the treatment he had received at the 
VA Medical Center (VAMC) in Butler, Pennsylvania.  Also 
obtained were his private medical records and the reports of 
his VA compensation examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its August 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  



Whether there is New and Material Evidence to Reopen the 
Claims for Service Connection for Neck, Shoulder, and Back 
Disorders

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.; see also Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 U.S.C.A. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



In November 2001, the RO denied the veteran's petition to 
reopen his claim for service connection for arthritis of the 
cervical spine and shoulders.  He was notified of that 
decision and apprised of his procedural and appellate rights, 
but he did not timely appeal.

The RO denied the claim because the evidence submitted by the 
veteran was essentially duplicative and there was no mention 
of the claimed condition contained in the submitted medical 
reports.  And since he did not appeal that November 2001 
decision, it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  This, in turn, means there 
must be new and material evidence since that decision to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's November 2001 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen the claim 
for service connection for neck, shoulder, and back disorders 
was received in November 2001, several months after the 
cutoff date.  Therefore, the amended version of 38 C.F.R. § 
3.156(a), providing a new definition of new and material 
evidence, applies to his current appeal.



According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  And material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence must not be cumulative or redundant of evidence 
previously on file at the time of the last denial and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R § 3.156(a) (2007).

There is one additional point worth noting concerning the 
veteran's November 2001 petition to reopen his claim.  The RO 
was correct in construing this letter as a claim to reopen 
and not as a notice of disagreement (NOD) with the just 
recently issued November 2001 RO decision.  The veteran did 
not express disagreement and a desire for Board review of 
that November 2001 RO decision.  Instead, he stated, "I am 
requesting that the American Legion assist me with my reopen 
[sic] claim."  His letter was not a valid NOD in response to 
the November 2001 RO decision.  Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002); 38 C.F.R.  § 20.201 (2007).  
Therefore, as mentioned, that November 2001 RO decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2007).  

In determining whether evidence is "new and material" to 
reopen a previously denied, unappealed claim, the credibility 
of the evidence in question must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).



The additional evidence received since the RO's November 2001 
denial consists of:  VA treatment records and progress notes, 
service medical records (SMRs), December 2001 and September 
2002 personal statements from the veteran, and undated 
records from the Personnel Management Division of the Marine 
Corps stating there were no sick call logs or morning reports 
from the veteran's periods of active duty.

One of the SMRs, an October 31, 1950 physical examination 
report diagnosing the veteran with conversion reaction, 
tremor of the left upper extremity, is not new.  This 
document previously was submitted and considered, including 
by the Board in its July 1997 decision denying the veteran's 
initial claim for service connection for arthritis of his 
cervical spine and shoulders.  The December 1998 to September 
2001 VAMC progress notes, while not duplicative of evidence 
already of record, nonetheless merely indicate the veteran 
presently experiences pain in his neck, shoulder, and back.  
But even so, this evidence is cumulative and redundant of 
evidence previously on file, including evidence reviewed by 
the Board in its July 1997 decision, and relates to a fact 
already acknowledged.  In other words, even when denying his 
claim in July 1997, the Board conceded that the veteran even 
then had neck, back, and shoulder disabilities.  But even 
still, there was no medical nexus evidence causally linking 
the then current conditions to his service in the military - 
including to any injury he may have sustained while on active 
duty.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  That was a 
critical evidentiary shortcoming then, as it continues to be 
even now.  So, all things considered, not much has changed in 
the way of remedying this.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).



Of the remaining evidence mentioned that has been submitted 
since the RO's November 2001 decision, even if new in that it 
has not been submitted to VA before, it is nonetheless 
immaterial to the claims either because it does not pertain 
to these claims at issue or, even if it does, does not relate 
to an unestablished fact necessary to substantiate these 
claims.  Specifically, none of the evidence indicates the 
veteran's current neck, shoulder, and back disabilities were 
incurred during, or aggravated by, his military service from 
January 1943 to November 1945 and from October to November 
1950, over 50 years ago.  The VA medical records show current 
treatment for these claimed disabilities, but do not provide 
the essential link between these current disabilities and the 
veteran's period of active military service.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).

The veteran's personal statements merely reiterate arguments 
he made before the RO and Board previously denied his claims.  
So in this respect, these statements are not new.  Cf. 
Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, as 
a layman, he cannot establish the necessary causal nexus 
(link), himself, between his currently claimed conditions and 
his military service, so his statements purporting to do this 
are insufficient to reopen his claim because they, too, are 
not material.  Indeed, in Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  See also Moray v. Brown, 5 Vet. 
App. 211 (1993).



Therefore, the evidence added to the record since November 
2001 essentially presents the same fact pattern as was before 
the Board in July 1997 - and certainly when the RO even more 
recently considered the claim in November 2001.  Hence, the 
evidence submitted since November 2001 is redundant and 
cumulative since it shows no more than the diagnoses of neck, 
shoulder, and back disorders and is devoid of any competent 
evidence linking the current findings to military service or 
showing, for example, the veteran had arthritis in these 
areas of his body within one year of his discharge from 
service.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claims for service connection for 
neck, shoulder, and back disorders is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


